DETAILED ACTION
		
This office action is in reply to the amendment dated November 5, 2021. 
Claim 13 has been amended. 

Allowable Subject Matter
Claims 1-24 are allowed.


Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a separation tank that separates oil from  air prior to the oil being returned to a compressor; and a heating element located within the separation tank and contacting the oil within the separation tank, the engine coolant flowing through the heating element and the heating element transferring heat from the engine coolant to the oil within the separation tank to increase the temperature of the oil.
The closest prior art of record discloses a separation tank that separates oil from air prior to the oil being returned to a compressor; and a heating element located outside the separation tank, the engine coolant flowing through the heating element and the heating element transferring heat from the engine coolant to the oil within the separation tank to increase the temperature of the oil, but not a heating element located within the separation tank and contacting the oil within the separation tank, wherein the engine coolant flows through the heating element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747